Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-6-2005

USA v. Matthews
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-4691




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Matthews" (2005). 2005 Decisions. Paper 447.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/447


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ____________

                                     No. 04-4691
                                    ____________

                          UNITED STATES OF AMERICA,

                                           v.

                                HENRY MATTHEWS,

                                             Appellant.
                                     ___________

           ON APPEAL FROM THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                            (D.C. Criminal No. 04-cr-00078)
                      District Judge: Honorable Arthur J. Schwab
                                      ___________

                      Submitted Under Third Circuit LAR 34.1(a)
                                 September 27, 2005

              BEFORE: ALITO, AMBRO, and LOURIE, * Circuit Judges.

                            (Opinion filed October 6, 2005)

                                     ___________

                                      OPINION
                                     ___________




        * Honorable Alan D. Lourie, United States Circuit Judge for the Federal Circuit,
sitting by designation.
LOURIE, Circuit Judge:

       Henry Matthews appeals from the sentence entered by the United States District Court

for the Western District of Pennsylvania following his conviction of being a felon in

possession of a firearm. Because the District Court did not err in imposing the sentence and

because a Booker remand is unnecessary, we affirm.

                                      BACKGROUND

       Appellant Matthews, previously convicted of a felony, was arrested in January 2004

after a traffic stop during which detectives discovered that he was in possession of a loaded

9mm handgun. In April 2004, a grand jury indicted Matthews on the charge of being a felon

in possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). He pled

guilty to the offense at a September 2004 hearing and agreed to be sentenced. The District

Judge expressly asked Matthews whether he understood his decision to accept a sentence

pursuant to the U.S. Sentencing Guidelines (“U.S.S.G.”) in light of the District Court’s recent

decision in United States v. Harris, 325 F. Supp. 2d 562 (W.D. Pa 2004), wherein it held that

the Guidelines were unconstitutional under Blakely v. Washington, 124 S.Ct. 2531 (2004),

but that the parties could nevertheless voluntarily agree to be sentenced under those

Guidelines. Matthews indicated his understanding through his counsel, stating that he

wanted “to proceed with the plea today.” The Court accepted his guilty plea, finding that

Matthews understood and knowingly waived his rights.

       During the sentencing hearing, the Government offered a May 1995 report from the

Mansfield (Ohio) Police Department that indicated that the firearm possessed by Matthews


                                              2
had been stolen, but Matthews did not offer any evidence to refute the Government’s proof.

Accordingly, the Court considered the Presentence Investigation Report and applied U.S.S.G.

§ 2K2.1(b)(4) to increase the base offense level from 20 to 22 on the ground of a finding by

a preponderance of the evidence that the firearm in question had been stolen. The Court also

reduced the offense level by three levels to reflect acceptance of responsibility, resulting in

a final adjusted offense level of 19. When combined with his category IV criminal history,

Matthews’ conduct met a sentencing range of forty-six to fifty-seven months in prison based

on the Guidelines. The Court applied the Guidelines and imposed the minimum sentence of

forty-six months.

       Matthews filed a timely notice of appeal in December 2004. We have jurisdiction

pursuant to 18 U.S.C. § 3742 and 28 U.S.C. § 1291.

                                         DISCUSSION

       Because Matthews failed to raise a claim under United States v. Booker, 125 S.Ct. 738

(2005), in the District Court, we review his sentence for plain error. See Fed. R. Crim. P.

52(b); United States v. Vazquez, 271 F.3d 96, 99 (3d Cir. 2001) (en banc). Under that

standard, “before an appellate court can correct an error not raised at trial, there must be (1)

error, (2) that is plain, and (3) that affects substantial rights. If all three conditions are met,

an appellate court may then exercise its discretion to notice a forfeited error, but only if (4)

the error seriously affects the fairness, integrity, or public reputation of judicial proceedings.”

Vazquez, 271 F.3d at 99 (quoting Johnson v. United States, 520 U.S. 461, 466-67 (1997)).

We find no error here.


                                                3
       We review legal questions regarding the sentencing guidelines de novo, but we apply

the deferential clearly erroneous standard to the District Court’s factual determinations.

United States v. Duliga, 204 F.3d 97, 100 (3d Cir. 2000).

       First, Matthews argues that this Court should remand for resentencing under the

Supreme Court’s decision in Booker, because he claims that the District Court violated his

constitutional rights by applying a preponderance of the evidence standard instead of a

reasonable doubt standard. Matthews also claims that the District Court treated the

Guidelines as mandatory rather than advisory. The government responds that courts may

apply the preponderance standard even after Booker because that case allowed judges to

consult the Guidelines, which expressly permit determinations based on a preponderance of

the evidence with respect to factual determinations. The government also argues that the

District Court did not treat the Guidelines as mandatory, citing the Court’s repeated

admonitions to consider the effects of Blakely and Harris. It also asserts that Matthews twice

waived his rights under Blakely in order to avoid a maximum sentence and that he should not

be entitled to another chance after having received a minimum sentence.

       We agree with the government that the District Court did not commit clear error by

applying the Sentencing Guidelines to impose the forty-six-month sentence on Matthews.

As the District Court noted, Matthews twice waived his rights under Blakely, with advice of

counsel, and he agreed to be sentenced pursuant to the Guidelines.

       This Court’s decision in United States v. Lockett, 406 F.3d 207 (3d Cir. 2005), is on

point with respect to waiver and it supports our decision. In that case, the defendant signed


                                              4
a guilty plea waiving all but a few excepted circumstances for appeal. Id. at 210. We

rejected the defendant’s argument that remand was necessary in light of Booker because he

had “voluntarily and expressly waived all rights to appeal or collaterally attack [his]

convictions, sentence, or any other matter relating to this prosecution.” Id. at 212-13. We

held that “where a criminal defendant has voluntarily and knowingly entered into a plea

agreement in which he or she waives the right to appeal, the defendant is not entitled to

resentencing in light of Booker.” Id. at 214.

       This case presents an even stronger argument against remand. That is because

Matthews’ waiver was even more specific, as the District Court expressly addressed Blakely

and Harris in questioning Matthews, the latter of which cases effectively anticipated the

Supreme Court’s decision in Booker. Matthews had complete information and the advice

of counsel with respect to the Sentencing Guidelines, and he knowingly entered into a plea

agreement with the government. Remanding the case would destroy that original bargain

struck between the parties, an agreement that Matthews entered into voluntarily. As we

stated in Lockett, “[t]he possibility of a favorable change in the law occurring after a plea

agreement is merely one of the risks that accompanies a guilty plea.” Id. We thus hold that,

under his plea agreement, Matthews waived his right to appeal his Booker claim.

       Next, Matthews argues that the District Court erred by applying a two-level increase

based on its finding by a preponderance of the evidence that the firearm was stolen. He

alleges that the government evidence was not sufficient to establish that the firearm

discovered in the possession of Matthews was in fact stolen. The government responds that


                                                5
the District Court correctly determined that the government carried its burden of proof that

the gun was stolen by a preponderance of the evidence by submitting the report from the

Mansfield Police Department. It contends that Matthews failed to produce any contrary

evidence and that the Court, in the absence of such rebuttal, did not commit clear error in its

factual determination.

       We agree with the government that the District Court properly determined that it met

its burden of proof to establish that the firearm was stolen. Here, the government proved that

the firearm recovered from Matthews matched the one listed in the report and that the report

categorized the firearm as stolen. That was sufficient to establish a prima facie case, shifting

the burden of production to Matthews to come forward with evidence contrary to the

government’s assertion. Instead of producing any contrary evidence, however, Matthews

raised two arguments that were rejected by the District Court. He alleged that the gun could

have been lost and that the police report was not reliable. The District Court properly relied

on the content of the police report to dismiss the first argument, and police reports contain

the necessary indicia of reliability for the purpose of sentence enhancement under U.S.S.G.

§ 2K2.1(b)(4). See United States v. Rucker, 61 Fed. Appx. 776, 777 (3d Cir. 2002); see also

United States v. Paulino, 996 F.2d 1541, 1548 (3d Cir. 1993). We discern no clear error in

the District Court’s factual determinations, and we do not disturb them on appeal.

Accordingly, we affirm the District Court.




                                               6